Exhibit 10.01

 

AMENDMENT
TO THE

WELLPOINT 401(k) RETIREMENT SAVINGS PLAN

 

The WellPoint 401(k) Retirement Savings Plan, as amended through March 1, 2002
and subsequently amended, is hereby further amended, as follows:

 

1.                                       Effective January 1, 2004, the
introductory clause of Section 2.09 is revised to read as follows:

 

“Compensation” means all regular base earning paid by a Participating Company to
an Eligible Employee.

 

2.                                       Effective January 1, 2004, Section
2.09(a)(5) is amended in its entirety to read as follows:

 

(5)                                  sales commissions (other than sales
commissions paid by a Participating Company after the Participant’s termination
of employment);

 

3.                                       Effective January 1, 2004, Section
2.09(a)(8) is amended in its entirety to read as follows:

 

(8)                                  all bonuses (other than (i) starting
bonuses; and (ii) retention or stay bonuses paid by a Participating Company
after the Participant’s termination of employment) and incentive payments (other
than Instabucks); and

 

4.                                       Section 2.09(c) is revised in its
entirety to read as follows:

 

(c)                                  A reference to Compensation excludes the
following items:

 

(1)                                  Pay in lieu of vacation days or pay in lieu
of any category of paid time off that is unused at a Participant’s termination
of employment; and

 

(2)                                  Any amount paid to a Participant after the
Participant’s termination of employment, regardless of whether such amount is
included in the reference to Compensation under Section 2.09(a).

 

5.                                       Section January 1, 2004, Section 2.20
is revised in its entirety to read as follows:

 

“Participant” means (i) an Eligible Employee who becomes a Participant under
Article IV or Article V, (ii) an individual not described in clause (i) who had
an Account balance in another tax-qualified retirement plan as of the date such
plan is merged with the Plan, (iii) an Employee of an Affiliated Company that is
not a Participating Company who receives an allocation of a Bonus Contribution
as

 

--------------------------------------------------------------------------------


 

described in Section 5.10, and (iv) an Eligible Employee who receives an
allocation of a Profit Sharing Contribution under an Appendix to the Plan.

 

6.                                       Effective January 1, 2004, Section 4.02
is revised in its entirety to read as follows:

 

Notwithstanding any provision to the contrary, if an Employee is not an Eligible
Employee on the date that he or she has satisfied the applicable participation
requirements set forth in Section 4.01, such Employee cannot make a Salary
Deferral Contribution election to become a Participant until the first day of
the calendar month coincident with or next following the calendar month in which
the Employee performs a Hour of Service as an Eligible Employee.  If an Employee
who became a Participant ceases to be an Eligible Employee and later becomes an
Eligible Employee, such Employee may make a Salary Deferral Contribution
election to resume Participant status on the first day of the calendar month
coincident with or next following the calendar month in which the Employee
performs a Hour of Service as an Eligible Employee.

 

7.                                       Effective January 1, 2004, the
introductory paragraph of Section 5.01 is revised in its entirety to read as
follows:

 

An Eligible Employee who has elected to become a Participant under Article IV
may elect to have a Participating Company reduce the amount of his or her
Compensation received for each payroll period on or after the effective date of
such election by an amount equal to from 1% to 50% and to have that amount
contributed to the Plan as a Salary Deferral Contribution on his or her behalf. 
No Salary Deferral Contribution can be made from amounts paid by a Participating
Company to a Participant after the Participant’s termination of employment, in
accordance with Section 2.9(c).  In no event will a Participant’s total Salary
Deferral Contribution for a Plan Year exceed the indexed limit determined under
Code Section 402(g).  A Participant may initiate or change the percentage of
Salary Deferral Contribution (in 1% increments) by submitting a notice to the
Committee that satisfies such requirements as the Committee shall determine.  In
no event will a Participant’s Salary Deferral Contribution for a Plan Year
exceed an amount equal to the Participant’s Deferral Rate times the 401(a)(7)
Limit in effect for the Plan Year.  The Committee will implement the
Participant’s Salary Deferral Contribution election as soon as administratively
practicable.

 

7.                                       Effective July 1, 2004, Section 11.01
is amended by the addition of the following sentence at the end thereof:

 

Notwithstanding any provision to the contrary, the merger of the Company,
Anthem, Inc., and Anthem Holding Corp. , in accordance with the Agreement and
Plan of Merger dated as of October 26, 2003 among Anthem, Inc., Anthem Holding
Corp. and WellPoint Health Networks Inc. (“Merger Agreement”) will not, in and
of itself, constitute a severance from employment from the Company

 

2

--------------------------------------------------------------------------------


 

or a Participating Company and, thus, a Participant’s benefits will not become
distributable as the result of the Closing (as defined in the Merger Agreement).

 

IN WITNESS WHEREOF, WellPoint Health Networks Inc. has caused this Amendment to
be executed this 9th day of July 2004.

 

WELLPOINT HEALTH NETWORKS INC.

 

 

By:

 

/s/ J. Thomas Van Berkem

 

 

3

--------------------------------------------------------------------------------